 Case 3:21-cv-11048-RHC-APP ECF No. 9, PageID.36 Filed 08/31/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


TROY IVORY,

                    Petitioner,                     Case No. 21-11048

v.

UNITED STATES OF AMERICA

                    Respondent.
                                         /


                                     JUDGMENT

      In accordance with the August 31, 2021 Opinion and Order Denying Petition for

Writ of Habeas Corpus,

      IT IS ORDERED AND ADJUDGED that judgment is entered for Respondent

United States of America and against Petitioner Troy Ivory.



Dated at Detroit, Michigan, this 31st day of August, 2021.




                                                DAVID J. WEAVER
                                                CLERK OF THE COURT

                                             BY:s/Lisa G. Wagner
                                                 Lisa Wagner, Deputy Clerk
                                                 and Case Manager to
                                                 Judge Robert H. Cleland
